[Cite as Brown v. State, 2021-Ohio-4296.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                COLUMBIANA COUNTY

                                            TERRY BROWN,

                                            Relator/Petitioner,

                                                    v.

                                            STATE OF OHIO,

                                               Respondent.


                        OPINION AND JUDGMENT ENTRY
                                            Case No. 21 CO 0022


                                             Writ of Mandamus

                                         BEFORE:
                 David A. D’Apolito, Gene Donofrio, Carol Ann Robb, Judges.


                                               JUDGMENT:
                                                Dismissed.


 Terry Brown, Pro Se, #751-619, Belmont Correctional Institution, P.O. Box 540, St.
 Clairsville, Ohio 43950, Relator/Petitioner and

 Atty. David Yost, Ohio Attorney General, Criminal Justice Section, 150 East Gay
 Street, 16th Floor, Columbus, Ohio 43215, and Atty. Vito Abruzzino, Columbiana
 County Prosecutor, 105 South Market Street, Lisbon, Ohio 44432, for Respondent
 (No Response Filed).
                                                                                        –2–



                                Dated: November 18, 2021

 PER CURIAM.

       {¶1}   Relator, Terry Brown, has petitioned the Court for a writ of mandamus to
compel Respondent, Judge Scott A. Washam, to accept an affidavit charging an assistant
prosecuting attorney with perjury and conspiracy under R.C. 2935.09. Because Relator’s
petition does not comply with the mandatory requirements of R.C. 2969.25, the Court
must dismiss this action.
       {¶2}   R.C. 2969.25 sets forth specific filing requirements for inmates who file a
civil action against a government employee or entity. Respondent is a government
employee and Relator, incarcerated in the Belmont Correctional Institution, is a self-
represented inmate. R.C. 2969.21(C) and (D). A case must be dismissed if the inmate
fails to comply with the mandatory requirements of R.C. 2969.25 in the commencement
of the action. State ex rel. Graham v. Findlay Mun. Court, 106 Ohio St.3d 63, 2005-Ohio-
3671, 831 N.E.2d 435, ¶ 6 (“The requirements of R.C. 2969.25 are mandatory, and failure
to comply with them subjects an inmate’s action to dismissal.”).
       {¶3}   First, an inmate must “file with the court an affidavit that contains a
description of each civil action or appeal of a civil action that the inmate has filed in the
previous five years in any state or federal court.” R.C. 2969.25(A). Relator’s petition
contains no such affidavit.
       {¶4}   Second, Relator did not pay the cost deposit required by Loc.R. 2. He also
failed to comply with R.C. 2969.25(C), which sets forth specific requirements for an
inmate who seeks to proceed without paying the cost deposit. He did not file an affidavit
of waiver and an affidavit of indigency containing a statement of his prisoner trust account
that sets forth the balance in his inmate account for each of the preceding six months, as
certified by the institutional cashier, as required by R.C. 2969.25(C).
       {¶5}   Because Relator did not comply with the mandatory requirements of R.C.
2969.25, the case is dismissed. Costs taxed to Relator.
       {¶6}   The clerk of courts is hereby directed to serve upon all parties not in default
notice of this judgment and its date of entry upon the journal. Civ.R. 58.




Case No. 21 CO 0022
                           –3–




JUDGE DAVID A. D’APOLITO


JUDGE GENE DONOFRIO


JUDGE CAROL ANN ROBB




Case No. 21 CO 0022